UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013. Commission File Number001-35307 TASMAN METALS LTD. (Translation of registrant’s name into English) #1305 - 1090 West Georgia Street, Vancouver, British Columbia, V6E 3V7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TASMAN METALS LTD. (Registrant) Date August 28, 2013 By: /s/Mark Saxon Mark Saxon, President and CEO TASMANMETALSLTD Strategic Metals Strategic Locations News Release August 28, 2013 TASMAN FILES PRELIMINARY BASE SHELF PROSPECTUS AND F-3 REGISTRATION STATEMENT Vancouver, Canada – Tasman Metals Ltd. (“Tasman” or the “Company”) (TSXV:TSM) (Frankfurt:T61) NYSE-MKT: TAS) is pleased to announce that it has filed a preliminary short form base shelf prospectus ("Prospectus") with the securities regulatory authorities in the provinces British Columbia and Alberta, Canada, and a Form F-3 registration statement ("Registration Statement") with the United States Securities and Exchange Commission (the “SEC”). Under the Prospectus, Tasman may offer and issue from time to time any combination of common shares, warrants to purchase common shares and units (collectively, the "Securities") up to an aggregate initial offering price of $25,000,000 during the 25-month period that the Prospectus, including any amendments thereto, remains effective. Securities may be offered separately or together, in amounts, at prices and on terms to be determined based on market conditions at the time of sale and set forth in an accompanying prospectus supplement (a "Prospectus Supplement"). The net proceeds to Tasman from the sale of Securities and the proposed use of those proceeds will be set forth in the applicable Prospectus Supplement. The principal business objective to be achieved with the proceeds is to further the exploration and development of Tasman’s 100% owned Norra Karr project. In addition, proceeds may be used for Tasman’s Olserum project, additional exploration at other non-material properties and general administrative and corporate purposes. A registration statement relating to these securities has been filed with the SEC, but has not yet become effective. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This news release does not constitute an offer to sell or the solicitation of an offer to buy, nor will there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. Copies of the Prospectus are available on request from the contacts listed below or at www.sedar.com and www.sec.gov. About Tasman Metals Ltd. Tasman Metals Ltd. is a Canadian mineral exploration company focused on Rare Earth Elements (REE’s) in Scandinavia. Tasman is listed on the TSX Venture Exchange under the symbol “TSM” and the NYSE-MKT under the symbol “TAS”. On behalf of the Board, "Mark Saxon" Mark Saxon, President & CEO Investor Information 1305 – 1090 West Georgia St., Vancouver, BC, V6E 3V7 Company Contact:Jim Powell, V.P. - Corporate Development + 1 (647) mail: jpowell@tasmanmetals.com or Mariana Bermudez +1 (604) 685 9316 Email: info@tasmanmetals.com The TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange), the NYSE - MKT nor the Frankfurt Stock Exchange accepts responsibility for the adequacy or accuracy of this news release. Cautionary Statements. Certain statements found in this release, including statements regarding the anticipated offering of Securities under the Prospectus and Registration Statement, the future effectiveness of the Registration Statement and the anticipated use of proceeds from any offering made under the Prospectus and Registration Statement, may constitute forward-looking statements as defined in the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements reflect the speaker's current views with respect to future events and financial performance and include any statement that does not directly HEAD OFFICE: Suite 1305-1090 West Georgia Street Vancouver, BCV6E 3V7 CANADA TSXV: TSM NYSE-MKT: TAS info@tasmanmetals.com 2 relate to a current or historical fact. Such statements reflect the current risks, uncertainties and assumptions related to certain factors including, without limitations, competitive factors, general economic conditions, customer relations, uncertainties related to the availability and costs of financing, unexpected geological conditions, success of future development initiatives, imprecision in resource estimates, ability to obtain necessary permits and approvals, relationships with vendors and strategic partners, the interest rate environment, governmental regulation and supervision, seasonality, technological change, changes in industry practices, changes in world metal markets, changes in equity markets, environmental and safety risks, and one-time events.Should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein. Forward-looking statements cannot be guaranteed and actual results may vary materially due to the uncertainties and risks, known and unknown, associated with such statements. Shareholders and other readers should not place undue reliance on "forward-looking statements," as such statements speak only as of the date of this release.
